DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 6-13 are amended in the reply filed on 01/13/2022; claims 14-20 are added.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Cho.
Examiner welcomes Applicant to request an interview regarding the 112 (b) rejections regarding the “dividing” paragraph of the claim limitations in claims 6 and 7 to advance prosecution. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Embedment member (219, appears to be a post and shaft, para. [0058]) in claims 1-5,
First embedment member (221, appears to be a post, para. [0059]) in claims 1-5
Second embedment member (220, appears to be a shaft, para. [0061]) in claims 1-5
Plate-like member (appears to be a plate like portion/chuck, see para. [0056]) in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-9, 14-15, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites and an embedment member disposed inside the first hole and the second hole, a first embedment member being disposed inside the first hole, a second embedment member being disposed inside the second hole. It appears the embedment member comprises the first and second embedment member and is not a separate structure from them. Appropriate clarification is requested.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 14-15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and an embedment member disposed inside the first hole and the second hole, a first embedment member being disposed inside the first hole, a second embedment member being disposed inside the second hole.” It appears the embedment member comprises the first and second embedment member and is not a 
Claim 14 recites the limitation "wherein an entirety of an interface caused by contacting between the first embedment member and the second embedment member and an entirety of the interfacial boundary between the part of the first hole and the part of the second hole are laid out solely on one flat surface" in the claim. It is not understood what is meant by “laid out solely on one flat surface.” Additionally, the figures appear to show the second embedment member inserted into the first embedment member, thus is there an interfacial boundary present? Examiner will interpret as wherein an entirety of an interface caused by contacting between the first embedment member and the second embedment member and an entirety of the interfacial boundary between the part of the first hole and the part of the second hole are laid out.” Appropriate clarification is requested.
Claims 6, 10, 11, 16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “preparing an embedment member formed by fitting a protrusion formed in a lower end of a first embedment member,” in the claim.  It 
Claim 6 recites the limitation “and dividing the protrusion from the first embedment member using stress applied from the mounting stage after disposing the embedment member so as to make the first embedment member and the second embedment member not mutually fixed at an interfacial boundary between a part of the first hole formed on the back surface of the plate-like member and a part of the second hole formed on the supporting surface of the base” in the claim. 
The claim limitations (and specification, para. [0079]) do not appear to be stating what is actually happening in the invention, which it appears it is not “dividing the protrusion from the first embedment member using stress applied from the mounting stage after disposing the embedment member so as to make the first embedment member and the second embedment member not mutually fixed at an interfacial boundary” but instead is really the first embedment member is formed of an elastic or elastomer material which at high temperature when the plate-like member and base exhibit a shear stress with each other, the first embedment member shifts away from the second embedment member without breaking the protrusion that is inserted into the second embedment member.   Examiner is interpreting the claim this way, and if Applicant disagrees with this interpretation, they can request an interview and/or respond on the record as 
Claims 7, 12, 13, 17, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “preparing an embedment member formed by fitting a protrusion formed in a lower end of a first embedment member,” in the claim.  It appears the embedment member comprises the first and second embedment member and is not a separate structure from them. Examiner will interpret as “preparing an embedment member comprising a first embedment member and a second embedment member, the embedment member formed by fitting a protrusion formed in a lower end of the first embedment member.” Appropriate clarification is requested.
Claim 7 recites the limitation “and dividing the protrusion from the first embedment member using stress applied from the mounting stage after disposing the embedment member so as to make the first embedment member and the second embedment member not mutually fixed at an interfacial boundary between a part of the first hole formed on the back surface of the plate-like member and a part of the second hole formed on the supporting surface of the base” in the claim. 
The claim limitations (and specification, para. [0079]) do not appear to be stating what is actually happening in the invention, which it appears it is not “dividing the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 14-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0352568 to Cho. 
Claim 1: Cho discloses a plasma processing apparatus comprising: a mounting stage (128 [pedestal], Fig. 7) including a plate-like member (208 [top plate/dielectric puck], Fig. 4), which has a mounting surface (top surface of 208), on which an object (“workpiece” not shown, para. [0024]) to be processed is mounted, and a back surface (bottom surface of 208) provided on a side opposite to the mounting surface (top of 208), and in which a first hole (hole below 250) penetrating through the mounting surface and the back surface is formed (see Fig. 4), and a base (220 [cooling plate]) which has a supporting surface (top of 220) supporting the plate-like member (208) and in which a second hole (hole encompassing 242) penetrating through the supporting surface (top of 220) and communicating with the first hole is formed (see Fig. 4); and an embedment member (246/242) disposed inside the first hole (hole below 250) and the second hole 
wherein the first embedment member (246) and the second embedment member (242) are not mutually fixed at an interfacial boundary between a part of the first hole formed on the back surface of the plate-like member and a part of the second hole formed on the supporting surface of the base (interpreting “not mutually fixed at an interfacial boundary” as not contacting each other, see Fig. 4 where they are not contacting each other), wherein the first embedment member (246) has a portion (248 [base]) having a wider width at a lower end than an upper end (see Fig. 4), and wherein an entirety of the portion (248) having the wider width at the lower end of the first embedment member (246) is positioned above a horizontally upper end surface of the second embedment member (242, see Fig. 4).
Claim 2: Cho discloses the plasma processing apparatus, wherein the first embedment member (246, Fig. 4, Cho) and the second embedment member (242) are considered capable to be formed to provide a heat transfer gas path inside the first hole and the second hole, respectively (see para. [0024, 0029-0030].
Claim 3: Cho does not explicitly disclose wherein a recess is formed at a peripheral edge of an upper end portion of the second embedment member. Yet Cho teaches that the second embedment member (242, Fig. 4) my take any desired shape for the purpose of depending on the desired gas flow and the direction and propagation of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of shape which includes steps (recesses) as taught by Cho with motivation to depend on the desired gas flow and the direction and propagation of the gas flow.
Claim 4: Cho discloses wherein a thickness of the first embedment member (246, Fig. 4, Cho) appears to be equal to or smaller than a thickness of the plate-like member (208, see Fig. 4).
Claim 5: Cho discloses wherein the first embedment member (246, Fig. 4, Cho) is in any one of a shape of a protrusion (see Fig. 4), a shape where a width of a portion increases as the portion approaches a lower end, a shape where a portion having a widest width is positioned between an upper end and the lower end, and a shape where a portion having a narrowest width is positioned between the upper end and the lower end.
Claim 8: Cho discloses wherein a maximum outer width of the first embedment member (max outer width of 246, Fig. 4, Cho) appears to be substantially same as a maximum outer width of the second embedment member (242), respectively (see para. [0029] where 248 can be same size as 242). 
Claim 9: Cho discloses wherein a maximum inner width of the first hole is substantially same as a maximum inner width of the second hole (see para. [0029] and 
Claim 14: Cho discloses wherein an entirety of an interface caused by contacting between the first embedment member (246, Fig. 4, Cho) and the second embedment member (242) and an entirety of the interfacial boundary between the part of the first hole (bottom of hole below 250) and the part of the second hole (top of hole encompassing 242) are laid out (as 254, see Fig. 4).
Claim 15: Cho discloses wherein the first embedment member (246, Fig. 4, Cho) and the second embedment member (242) appear have substantially same maximum widths (see para. [0029] can have equal widths). 
Claim 18: Cho discloses the first hole (hole below 250, Fig. 4, Cho) and the second hole (hole encompassing 242) have substantially same maximum widths (see para. [0029] and claim 8, where the plugs fill the respective holes, and also can have equal widths).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718